IN THE SUPREME COURT OF THE STATE OF NEVADA


                PREMIERE AUCTIONS, LLC, A                               No. 85344
                DOMESTIC LIMITED LIABILITY
                COMPANY,
                Petitioner,
                vs.
                                                                         F t:,
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                            SEP          2uLi
                IN AND FOR THE COUNTY OF
                                                                                  • 7.7
                CLARK; AND THE HONORABLE                                  K    LiFi:Lr. •

                NADIA KRALL, DISTRICT JUDGE,                               DEP r'f   aKizz
                Respondents,
                  and
                LINDA BRANEFF, AN INDIVIDUAL,
                Real Party in Interest.


                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                            This is an original petition for a writ of mandamus challenging
                a district court order denying a motion for summary judgment in a personal
                injury action.
                            This court has original jurisdiction to issue writs of mandamus,
                and the issuance of such extraordinary relief is solely within this court's
                discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial
                Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioners
                bear the burden to show that extraordinary relief is warranted, and such
                relief is proper only when there is no plain, speedy, and adequate remedy
                at law. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88
                P.3d 840, 841, 844 (2004). An appeal is generally an adequate legal remedy
                precluding writ relief. Id. at 224, 88 P.3d at 841. Even when an appeal is
                not immediately available because the challenged order is interlocutory in

SUPREME COuRT
     OF
   NEVADA


  0.17.1•
nature, the fact that the order may ultimately be challenged on appeal from
a final judgment generally precludes writ relief. Id. at 225, 88 P.3d at 841.
            Having considered the petition and supporting documents, we
are not persuaded that our extraordinary intervention is warranted. As a
general rule, "judicial economy and sound judicial administration militate
against the utilization of mandamus petitions to review orders denying
motions to dismiss and motions for summary judgment." State ex rel. Dep't
of Transp. v. Thompson, 99 Nev. 358, 362, 662 P.2d 1338, 1340 (1983), as
modified by State v. Eighth Judicial Dist. Court, 118 Nev. 140, 147, 42 P.3d
233, 238 (2002); ,see Smith v. Eighth Judicial Dist. Court, 113 Nev. 1343,
1344-45, 950 P.2d 280, 281 (1997) (recognizing that this court generally will
not entertain writ petitions challenging the denial of a motion for summary
judgment). Although the rule is not absolute, see Int'l Game Tech., Inc. v.
Second Judicial Di.st. Court, 122 Nev. 132, 142-43, 127 P.3d 1088, 1096
(2006), petitioner has not demonstrated that an appeal from a final
judgment below would not afford a plain, speedy, and adequate legal
remedy. See NRS 34.170. Accordingly, we
            ORDER the petition DENIED.




                         Parraguirre


                           , J.                                       , J.
Hardesty                                   Stiglich



cc:   Hon. Nadia Krall, District Judge
      Messner Reeves LLP
      Cogburn Law Offices
      Eighth District Court Clerk


                                       2